Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 and 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kirihara (USPN 9,796,097).
Kirihara discloses a hardware module (3) for a robotic system, the Hardware Module comprising two mechanical links (110, 111) connected by a rotary joint (114) and a flexible conduit (140, considered a conduit per the description in Column 12 lines 12-17), and a cylindrical conduit guiding space (see Fig. 9A) defined by a hollow space (see Fig. 10) between an inner cylinder wall (see Fig. 10, wall of 114) and an outer cylinder wall (113), the two cylinder walls extending from a first end to a second end of the hollow space and being coaxial with one another and with the axis of the rotary joint, the conduit being at a first end attached to (at 145) the first link and guided from there into the hollow space at the first end of the hollow space, and the conduit being at a second end attached to (at 146) the second link and guided from there into the hollow space at the second end of the hollow space, the length of the conduit (143) between the first end and the second end allowing for a relative rotation (see Figs. 11a-11e, Column 15 lines 25-45)  of at least 180° or at least 270° between the first link and the second link; and wherein the inner cylinder wall surrounds further elements (see Fig. 10, at least the elements of motor 120) of the rotary joint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658